DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 9/28/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the term “prior to the mating component being coupled to the dental implant” lacks support in the original disclosure and as such is deemed new 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “recessed volume of material” is indefinite, as it is unclear what the volume of material is recessed compared to, and otherwise how it is recessed.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauks (DE 29606593 U1, as evidenced by its machine translation).
Regarding claims 1-2, Lauks discloses a dental implant assembly (see Figs. 3-5) comprising: an implant (1) extending from a first coronal end (top half of 1) to a first 
Regarding claim 21, Lauks discloses a dental implant assembly (see Figs. 3-5) comprising: an implant (1) having a coronal surface (11) and an internal bore (5/12) defining a first groove (12); a mating component (2) including an insert portion (B), a seating surface (11), and a mating component groove (A), the insert portion being configured to be inserted at least partially within the internal bore (see Fig. 3); and a gasket (3) configured to non-elastically deform (gold exhibits plastic deformation; see citations above) and be positioned between the first groove and the mating component groove when the coronal surface of the implant contacts the seating surface of the .

    PNG
    media_image1.png
    678
    593
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lauks in view of Kumar et al (US 6447295).
Regarding claim 4, Lauks discloses all the features of the claimed invention, including wherein the gasket is formed of a precious, malleable metal (gold), but does not teach that the metal is silver as required. 
Kumar et al, however, teaches an implant system which uses a malleable metallic washer (300), configured to deform and seal a connection between implant components, wherein the washer can be formed of silver, gold or alloys thereof (see col. 21, lines 20-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the material of the washer of Lauks to include Kumar’s use of silver, as such modification would reduce costs and merely involve the selection of a known material, for a similar purpose, based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lauks in view of Wilson Jr. (US 5336090).
Regarding claim 5, Lauks does not teach wherein the gasket is coupled to the mating component such that the gasket and mating component are a single integral unit prior to the mating component being coupled to the implant as required.  
Wilson Jr., however, teaches a dental implant system which has a mating component (1a), an implant (7) and a gasket (2a), wherein the gasket is placed on the mating component to form a single integral unit prior to the mating component being coupled to the implant (see col 4, lines 12-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lauks to include Wilson’s arrangement of the gasket and mating component prior to coupling, as such modification would help to prevent loss and contamination of the gasket.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lauks in view of Goodman et al (US 2012/0077150 A1) in view of Kenealy et al (US 2007/0298377 A1).
Regarding claim 9, Lauks does not teach wherein the screw is formed of a screw body, a gold coating over the body and a silver coating over the gold coating as required. 
Goodman et al, however, teaches a dental implant system (see Fig. 7) comprising an implant (60), an abutment (20), a separable screw (40) and a washer (50), wherein the screw comprises a stainless steel body with a gold plating [0041].  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lauks to include Goodman’s teaching of providing a separable screw from the mating component, and providing the screw 
Kenealy et al, however, teaches a dental implant system (see Fig. 3) comprising an implant screw that has an outer coating layer formed of silver [0030].  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to further modify the device of Lauks/Goodman, as combined above, to include Kenealy’s silver coating, as such modification would provide antimicrobial properties to the screw, reducing the risk of infection or contamination of the device.  It is noted that the resultant device of Lauks/Goodman/Kenealy, as combined above, would result in a screw having a body, with a gold coating and a silver coating applied thereon.  
Claims 6-7, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lauks in view of Goodman et al.
Regarding claims 6-7 and 24, Lauks does not teach wherein an apical tip positioned on a centrally located longitudinal axis of the screw, is configured to deform in response to a threshold torque applied to the screw to securing the mating 
Goodman et al, however, teaches a dental implant system (see Fig. 7) comprising an implant (60), an abutment (20), a separable screw (40) and a washer (50), wherein the screw has an apical tip (e.g. bottom half of screw, including threads thereon) positioned on a centrally located longitudinal axis of the screw (see Figs), which can be formed of plastics including PEEK [0041].  Therefore, the screw, including the threads and/or other portions of the apical tip is configured to deform in response to a threshold torque applied to the screw to secure the abutment to the implant (e.g. any torque that is greater than the strength of the PEEK material, which causes any plastic deformation of the screw and/or threads at the tip; PEEK construction causes the screw to be configured to be deformed when appropriate torque is applied).  Further, Goodman discloses wherein the apical tip is a recessed volume of material (e.g. as best understood by the examiner; tip of screw is flat, which is recessed compared to a convex or pointed screw tip).  Goodman additionally discloses wherein a portion of the apical tip (e.g. bottom most section of the tip of screw) extends beyond an apical end of a threaded portion (e.g. internal threads of implant at 69) of the implant (see Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lauks to include Goodman’s teaching of providing a separable screw from the mating component, the apical tip of the screw being a recessed portion, extending past the threads of the implant, and being configured to deform, as such modification would merely involve making a formerly integral component into separable parts, allowing replacement or customization of 
Regarding claim 22, Lauks discloses a screw (4) configured to secure the mating component to the implant, but does not explicitly teach the screw including a head and a shaft extending therefrom, wherein the head includes a lip at an apical end of the head and extending around a circumference of the head; and an apical tip positioned at an apical end of the shaft and on a longitudinal axis of the screw, wherein the apical tip and the lip are configured to deform in response to the screw securing the mating component to the implant as required.  
Goodman et al, however, teaches a dental implant system (see Fig. 7) comprising an implant (60), an abutment (20), a separable screw (40) configured to secure the abutment to the implant, wherein the screw has a head (e.g. upper half of screw) and a shaft (e.g. lower half of screw) extending from the screw, wherein the head includes a lip (50) at an apical end of the head (e.g. portion of head including 50 and below considered apical end of head) and extending around a circumference of the head (see Fig. 7); and an apical tip (e.g. bottom half of apical end (half) of screw, including threads thereon) positioned at an apical end of the shaft (see above), and on a centrally located longitudinal axis of the screw (see Figs), wherein the apical tip is formed of plastics including PEEK [0041] and wherein the lip is formed of malleable .  
Claim 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lauks in view of Goodman, as combined above, further in view of Kenealy et al.
Regarding claim 8, Lauks/Goodman, as combined above, discloses all the features of the claimed invention but does not teach wherein the apical tip of the screw is formed of silver as required. 
Kenealy et al, however, teaches a dental implant system (see Fig. 3) comprising an implant screw that has an outer coating layer formed of silver [0030].  Therefore, it 
Regarding claim 23, Lauks/Goodman, as combined above, discloses all the features of the claimed invention, including wherein the lip is formed from silver, but does not teach wherein the apical tip is formed of silver as required. 
Kenealy et al, however, teaches a dental implant system (see Fig. 3) comprising an implant screw that has an outer coating layer formed of silver [0030].  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to further modify the device of Lauks/Goodman, as combined above, to include Kenealy’s silver coating, as such modification would provide antimicrobial properties to the screw, reducing the risk of infection or contamination of the device.  
Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4746293 teaches a similar gasket between an implant and a mating component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772